              IN THE XJNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


CURTIS SPIRES, a/k/a JIMMIE
CANUPP JR.,


       Plaintiff,
                                        *


             V.                         *                  CV 611-045
                                        *

                                        ■k
JOHN PAUL, Deputy Warden of
                                        *
Care and Treatment, Georgia
State Prison; and OFFICER
TAMMIE THOMAS, Emergency
Response Team, Georgia State
Prison,

        Defendants.



                              ORDER AND NOTICE OF
                           PRETRIAL PROCEEDINGS




        A review by the Court reveals that this case is ready for

trial.     In preparation for trial, the Court DIRECTS each party to

file with the Clerk of Court a proposed pretrial order.                         Each

proposed pretrial order shall be filed BY THE CLOSE OF BUSINESS ON

THURSDAY, APRIL 4, 2019.

        The form of the proposed pretrial order is attached to this

order      and    can    be      located     at      the       Court's       website

www. gas. uscourts. gov under      ''District     Court"   >   "Forms"   >    "Civil

Forms" > "Consolidated Pretrial Orders - Other Judges."^                 A party's

failure to comply with the requirements of this Order may result


1   The Court DIRECTS the CLERK to enclose a copy of the        aforementioned form
consolidated pretrial order with Plaintiff's service copy of this Order.
in dismissal of the complaint or answer or in other sanctions

determined appropriate by the Court.   If any party in this case is

not represented by counsel, such party shall be obligated to comply

with the requirements of this Order in the same manner as counsel.

     The Parties must submit all unresolved evidentiary objections

and motions in limine BY THE CLOSE OF BUSINESS ON THURSDAY, APRIL

18, 2019.   Responses thereto must be submitted BY THE CLOSE OF

BUSINESS ON THURSDAY, MAY 2, 2019.     The Clerk has scheduled the

pretrial conference for THURSDAY, MAY 16, 2019, at 10:00 a.m., and

jury selection and trial assignment are scheduled for MONDAY, MAY

20, 2019, at 9:00 a.m., all to be held in the United States District

Court located at 52 North Main Street, Statesboro, Georgia 30458.

     At the pretrial conference, the Court will take up any pending

motions and will approve, disapprove, or direct amendment of the

proposed pretrial order.   All trial exhibits {in paper or digital

format) and an exhibit list MUST be provided to the Court at the

pretrial conference.   Further, lead counsel for each party MUST

attend the pretrial conference.

     Finally, now that the Court has scheduled the trial in this

case. Plaintiff's motions for jury trial seeking to set this case

on the Court's calendar (Docs. 180, 185) are hereby TERMINATED.
    ORDER ENTERED at Augusta, Georgia, this       day of March,

2019.




                                                       JUDGE
                                  mTEDy^TATES DISTRICT COURT
                                  SOUTO^N district of GEORGIA
